Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

.
Election/Restriction
  Applicant's election without traverse of one or more phosphoramides is (N-butyl) thioyhosyhoric triamides (NBPT) (claims3, 5 and 10) as the urase inhibitor and dimethyl sulfoxide (DMSO), propylene carbonate (claim 2) (i.e., an alkylene carbonate) as the aprotic solvent and 1, 3 propylene glycol (claim 2) as the protic solvent as the NOSDS (non-aqueous organic solvent delivery system) in the reply filed on November 25, 2020 is acknowledged. The Examiner notes that Applicant elected 2 species for the urase inhibitor and to advance prosecution, the Examiner will examine the first elected species.   
Status of Claims
	Claims 1-21 are pending in the application. Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a  1-5 and 8-21 have been examined to the extent they read on the elected subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 04/29/2019 is a continuation in part of 16161012, filed 10/15/2018 and is a continuation in part of 15898126, filed 02/15/2018.  15898126 claims priority from  US Provisional Application 62459364, filed 02/15/2017.

Claim Objections
Claim 14 is objected to due to a minor informality. 
Claim 14 recites the phrase “nonionic surfactants” twice in lines 3 and 4 as the one or more flow modifiers. 
Appropriate correction is required.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5 and 8-21 are rejected under 35 USC 103 as being obvious over McKnight et al. (US2015/0143860A1).

Applicant’s Invention

	Applicant claims a composition comprised of a) one or more urease inhibitors and b) a non-aqueous organic solvent delivery system (NOSDS), wherein the NOSDS is 


Determination of the scope and the content of the prior art
(MPEP 2141.01)

  McKnight et al.teach improved delivery formulations have been developed that deliver 
effective levels of urease inhibitors and nitrification inhibitors that increase the nitrogen longevity in the soil ([0040]).  The delivery system is based on aprotic solvent(s) and can contain one or more of the following [0042] Urease inhibitor(s) [0043] Nitrification 
inhibitor(s) [0044] Additives such as but not limited to surfactants, buffers, fragrance/odor masking agents, colorants, micro-nutrients, and/or flow modifiers such as silica and protic solvents in amounts less than 15%([0045].  McKnight et al. teach that aprotic solvents or blends of aprotic solvents that are utilized meet the criteria of being: [0047] environmentally safe [0048] safe because they have flashpoints above 145 degree F[0049] Inherently rated safe for contact with humans and animals [0050] Able to maintain the urease inhibitors and/or nitrification inhibitors at levels of 1-50% in solution to storage temperatures down to at least 10 degreeC. [0051] Able to provide even application to fertilizer granules of urease and/or nitrification inhibitors while not causing clumping of the granules.  Able to provide improved 
stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT) is a particularly effective urease inhibitor, of at least 10% over standard protic solvents ([0052]).   The solvating system of the invention is an aprotic solvent or a blend of aprotic solvents, which may include but are not 
limited to one or more of the following: Dimethyl sulfoxide, Dimethylacetamide, Dimethylformamide Hexamethylphosphoramide, propylene carbonate, ethylene carbonate, butylene carbonate, 1,2-dimethyloxethane, 2-methoxyethyl ether, cyclohexylpyrrolidone, ethyl lactate, and 1,3 dimethyl-2-imidazolidinone, limonene, acetate and/or fumerate capping of glycols which include but are not limited to the following glycols: ethylene glycol, propylene glycol[0055].  Aditionally, the delivery formulation may contain the following: [0057] a food coloring or dye that may be used to improve the visual evidence of complete coverage and serve as a visual marker [0058] scents or masking agents to improve the odor of the formula [0059] Nonionic, anionic, cationic, zwitterionic, and/or amphoteric surfactants to improve formula application performance of fertilizer granules, and buffering agents[0060]. Effective levels of urease inhibitor levels in the delivery system are 5-50% or 10-50% or 20-40% ([0061]).  McKnight  et al. teach that examples of the formulation include liquid mixtures of urea or solid mixtures that may be made by contacting the mixture with solid fertilizers such as granular urea.  In an embodiment, coating with granular urea can be prepared by using any commercially available equipment in which granular product can be mixed or sprayed with a liquid.  A flow aid, silicas or surfactants such as soap or nonionic surfactants may be added prior to addition of the liquid for improved dispersability ([0078]).
  Claims 11, 15,16,17,18 and 21 are product-by-process claims.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).

ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744,180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983) 

    With regards to claims 19 and 20, wherein Applicant claims that the urease inhibitor coated urea has improved crush strength relative to uncoated urea and that the urea In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of McKnight et al. is that McKnight et al. do not expressly teach all of the claimed concentration ranges (limitation of instant claims 1,10,11,14,15,19 and 20 ).  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.  



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

The disclosure of both McKnight et al. and the instant claims are directed to a a composition comprised of a) one or more urease inhibitors and b) a non-aqueous organic solvent delivery system (NOSDS). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of McKnight et al. to arrive at the claimed invention using the claimed concentration ranges.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).












Conclusion
No claims are allowed.

The prior art made of record
The following document is pertinent to the claimed invention although it is not relied on.  
WO 2016/070184 A1 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617